                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:17-cv-00740-FDW-DSC


 DAVID A. JOHNSON and ALDA, INC.,               )
                                                )
        Plaintiffs,                             )
                                                )
 vs.                                            )
                                                )        ORDER and NOTICE OF HEARING
 ITALIAN SHOEMAKERS, INC,                       )
                                                )
        Defendant.                              )
                                                )

       THIS MATTER is before the Court sua sponte following the Court’s issuance of the Order

on Motion for Sanctions (Doc. No. 33). The Court hereby directs Defendant to submit to the Court

an accounting of its attorney’s fees related to the Motion for Sanctions by September 29, 2018.

The Court hereby sets an evidentiary hearing on attorney’s fees on October 31, 2018 at 11:00 a.m.

in the Charles R. Jonas Federal Building, 401 W. Trade Street, Charlotte, NC 28202.

       IT IS SO ORDERED.


                                          Signed: October 24, 2018
